977 F.2d 586
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Adam STARCHILD, Appellant,v.UNITED STATES PAROLE COMMISSION, Appellee.
No. 92-2222.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 11, 1992.Filed:  October 1, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Adam Starchild, a federal parolee, appeals from the district court's1 denial of his 28 U.S.C. § 2241 petition for habeas corpus relief.  We affirm.


2
Starchild alleged he is a naturalized citizen of the Dominican Republic, and that the United States Parole Commission (Commission), with knowledge of his Dominican Republic citizenship, refused to approve his return to the Dominican Republic and insisted that he remain and work in the United States for approximately five years after his release.  Starchild contended that this would render him an illegal alien and force him to sign false affidavits of U.S. citizenship on the Immigration and Naturalization forms (I-9), which are appended to employment applications.  Starchild alleged the filing of such forms would be necessary to comply with a condition of his parole that he obtain employment, but that each such filing would also constitute a felony, and cause him to violate another condition of his parole-that he not commit further offenses.  Starchild asked the district court to order the Commission to treat him similarly to other aliens and allow him to return to his country of citizenship upon release.  The district court denied Starchild habeas relief.


3
To the extent that Starchild attacks the Commission's exercise of its discretion to place conditions on his parole, we lack jurisdiction to review that decision.   See Jones v. United States Bureau of Prisons, 903 F.2d 1178 (8th Cir. 1990).  To the extent Starchild alleges that the Commission's decision violates the Parole Act, we agree with the district court that he has failed to prove that claim.


4
Accordingly, the judgment is affirmed.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable J. Earl Cudd, United States Magistrate Judge for the District of Minnesota